IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael J. Weber and Hayes Y.            :
Weber                                    :
                                         :
                   v.                    :   No. 635 C.D. 2015
                                         :   Argued: December 7, 2015
Clearfield County Tax Claim Bureau       :
and James Keller t/a James Keller        :
Logging                                  :
                                         :
Appeal of: James Keller                  :



BEFORE:      HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE LEADBETTER                             FILED: January 7, 2016


             James Keller appeals from the order of the Court of Common Pleas of
Clearfield County granting the objections and exceptions of Michael and Hayes
Weber and vacating the tax sale of the Webers’ property on September 12, 2014.
We affirm.
             The Webers’ 1682-acre property is located in Huston Township,
Clearfield County at 1244 Hickory Road, Penfield, Pennsylvania. The Webers
acquired the property as a gift from Michael Weber’s parents in November 2012.
A house and a barn are located on the property, but the Webers did not live on the
property as the buildings required substantial repair. The Webers failed to pay the
real estate taxes on the property for the years 2012 and 2013. The property was
listed for tax sale scheduled for September 12, 2014. The parties stipulated before
common pleas that the Clearfield County Tax Claim Bureau had provided the
Webers with all the formal due process required pursuant to the Real Estate Tax
Sale Law (RETSL).1
              On Monday, September 8, 2014, Hayes Weber attempted to pay the
taxes on the property with a personal check at the Tax Claim Bureau. Mrs. Weber
was informed by Matthew Rose, a Tax Claim Bureau clerk, that the Tax Claim
Bureau did not accept personal checks the week of the tax sale. Rose and Mrs.
Weber then had a discussion regarding whether the taxes could be paid by cash and
the last date upon which the taxes could be paid. Rose wrote down the amount
owed by the Webers and told Mrs. Weber that the amount would be good through
the end of the week. Mrs. Weber did not return to the Tax Claim Bureau until the
morning of Friday, September 12, after the tax sale had commenced. As Mrs.
Weber was entering the Tax Claim Bureau, she noticed, for the first time, signs
stating that cash was not accepted. She immediately went to a bank around the
corner and obtained a cashier’s check. Mrs. Weber returned to the Tax Claim
Bureau and attempted to pay the taxes, but Rose informed her that the property had
already been sold to James Keller.2
              The Webers filed objections and exceptions to the tax sale and the
purchaser, James Keller, t/a James Keller Logging, and the Tax Claim Bureau filed
responsive pleadings. Common pleas held a hearing on November 26, 2014, and


    1
      Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §§ 5860.101 - 5860.803.
    2
       Keller is Mr. Weber’s uncle and testified that he purchased the property because it had
been in the family for generations and he did not wish to see it leave family control.



                                              2
ordered the filing of post-trial briefs. Testimony at the November hearing focused
upon the conversation between Mrs. Weber and Rose. Mrs. Weber testified that
she asked Rose if she could pay with cash or a money order and he responded that
she could do so until the end of the week. November 26, 2014 Hearing Notes of
Testimony at 8-9; Reproduced Record (R.R.) at 21a-22a. She stated that her
understanding of “end of the week” was the “close of business on Friday.” Id. at 9;
R.R. at 22a. Rose testified that he handed Mrs. Weber a slip of paper with the
amount due written on it and told her that “it would be payable through the end of
the week but it had to be paid by Thursday to keep it from the sale. I told her the
amount would be good through the end of the week.” Id. at 46; R.R. at 59a.
             Common pleas held a second hearing to take additional evidence and
testimony following the filing of this Court’s opinion, In Re Sale of Vacant Land
on Powerhouse Road (Appeal of Clover Ridge Lodge) (Pa. Cmwlth., No. 486 C.D.
2014, filed Dec. 8, 2014). Rose testified that he worked the entire tax sale and that
Mrs. Weber came into the Tax Claim Bureau after he returned from the tax sale.
February 17, 2015 Hearing N.T. at 5, 7; R.R. at 84a, 86a. He stated that he looked
to see whether Keller had paid for the property by this time, but did not see a check
stapled to paperwork relating to the Webers’ property. Id. at 7-8; R.R. at 86a-87a.
Mrs. Weber testified that she arrived at the Tax Claim Bureau with a certified
check by 10 a.m. Id. at 11-12; R.R. at 90a-91a. Keller testified that he attended
the tax sale with his lawyer, successfully bid on the property and immediately left
the tax sale to go to the Tax Claim Bureau to pay the purchase price. Id. at 22-24;
R.R. at 101a-103a. He stated that he waited in line a short time before paying the
purchase price around 10 a.m. because he was home by 10:30 a.m. Id. at 23-34;




                                         3
R.R. at 102a-103a. He testified that he did not see Mrs. Weber in the Tax Claim
Bureau while he was there. Id. at 24; R.R. at 103a.
             Common pleas sustained the Webers’ objections and exceptions to the
tax sale. Common pleas relied upon Clover Ridge Lodge to conclude that a tax
payer is entitled to pay back taxes after a property has been sold at tax sale, but
before the purchaser pays the full purchase price. Common pleas credited Rose’s
testimony that Mrs. Weber tendered payment prior to Keller paying the full
purchase price. Common pleas concluded that Keller’s testimony was speculative
at best. Common pleas also determined that the confusion over the directions
regarding payment that Rose gave Mrs. Weber on Monday constituted grounds to
overturn the tax sale. This appeal followed.
             Keller primarily argues that common pleas erred as a matter of law in
relying upon Clover Ridge Lodge to conclude that the Webers were permitted to
pay their back taxes after the commencement of the tax sale.
             Following oral argument on this matter and after careful review of the
record, the briefs of the parties and the relevant law, this Court finds that the issue
raised by Keller is accurately and sufficiently addressed in the opinion of the
Honorable Frederic J. Ammerman, President Judge of the Court of Common Pleas
of Clearfield County, filed June 22, 2015, in Weber v. Clearfield Tax Claim
Bureau, No. 2014-1517-CD. Accordingly, this Court affirms common pleas’ order
on the basis of that opinion.




                                        _____________________________________
                                        BONNIE BRIGANCE LEADBETTER,
                                        Judge


                                          4
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Michael J. Weber and Hayes Y.          :
Weber                                  :
                                       :
                 v.                    :     No. 635 C.D. 2015
                                       :
Clearfield County Tax Claim Bureau     :
and James Keller t/a James Keller      :
Logging                                :
                                       :
Appeal of: James Keller                :


                                 ORDER


           AND NOW, this 7th day of January, 2016, the order of the Court of
Common Pleas of Clearfield County is hereby AFFIRMED.




                                     _____________________________________
                                     BONNIE BRIGANCE LEADBETTER,
                                     Judge